Filed 6/6/22 P. v. Busane CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B315478
                                                           (Super. Ct. No. LA078878)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

MANUEL BUSANE,

     Defendant and Appellant.


                   A jury found Manuel Busane guilty of two counts of
forcible lewd acts on a child (Pen. Code,1 § 288, subd. (b)(1)) and
two counts of nonforcible lewd acts on a child (id., subd. (a)). The
jury also found true allegations that Busane committed his
crimes against multiple victims. (§ 667.61, subds. (b), (c)(4) & (8),
(e)(4).) In a bifurcated proceeding, the trial court found true
allegations that Busane suffered two prior strike convictions
(§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) and two prior
serious felony convictions (§ 667, subd. (a)), and that he served


         1 Statutory        references are to the Penal Code.
five prior prison terms (§ 667.5, subd. (b)). It sentenced him to
consecutive terms of 58 years to life in state prison on the forcible
lewd acts convictions (15 years to life on each conviction, tripled
to 45 years because of the prior strikes, an additional 10 years for
the prior serious felonies, and an additional three years for three
of the five prior prison terms), and stayed the sentences on the
nonforcible lewd acts convictions.
              On appeal, this court reversed Busane’s nonforcible
lewd acts convictions, and remanded for the trial court to exercise
its newfound discretion to strike or impose the four five-year
serious felony enhancements it imposed previously. (People v.
Busane (Feb. 11, 2019, B283564) [nonpub. opn.] [2019 WL 513586
at p. *6].) The court failed to follow our remand order, however,
so after another appeal we remanded again with directions that
the court exercise its discretion to strike or impose the
enhancements. (People v. Busane (May 18, 2021, B306791)
[nonpub. opn.] [2021 WL 1974385 at p. *2].) We also directed the
court to strike the six one-year prior prison term enhancements
that had been imposed as part of Busane’s original sentence
pursuant to a change in law that occurred after we resolved his
first appeal. (Ibid.) At resentencing, the trial court struck the
prison priors but declined to strike the serious felony
enhancements, sentencing Busane to consecutive terms of 55
years to life in state prison: 15 years to life on each forcible lewd
acts conviction, tripled to 45 years because of the prior strikes,
and an additional 10 years for the prior serious felonies.
              We appointed counsel to represent Busane in this
appeal. After counsel examined the record, she filed an opening
brief that raises no arguable issues. On March 16, 2022, we
advised Busane by mail that he had 30 days within which to




                                  2
submit any contentions or issues he wished us to consider. We
have not received a response.
             We have reviewed the entire record and are satisfied
that Busane’s attorney fully complied with her responsibilities
and that no arguable issue exists. (People v. Wende (1979) 25
Cal.3d 436, 441.) We note, however, that the abstract of
judgment does not conform to the trial court’s sentence: While
the abstract correctly indicates that the court sentenced Busane
to an aggregate term of 110 years to life in prison, it fails to list
the four serious felony enhancements that make up 20 years of
that sentence.
                           DISPOSITION
             The clerk of the superior court is directed to prepare
an amended abstract of judgment that correctly reflects the
sentence imposed by the trial court, and forward a copy to the
Department of Corrections and Rehabilitation. In all other
respects, the judgment is affirmed.
             NOT TO BE PUBLISHED.



                                      TANGEMAN, J.


We concur:


             GILBERT, P. J.



             YEGAN, J.




                                  3
                    Michael V. Jesic, Judge

             Superior Court County of Los Angeles

                ______________________________



            Maggie Shrout, under appointment by the Court of
Appeal for Defendant and Appellant.
            No appearance for Plaintiff and Respondent.